     Case: 1:20-cv-03952 Document #: 47 Filed: 10/15/20 Page 1 of 2 PageID #:9416




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CAMELBAK PRODUCTS, LLC,

        Plaintiff,                                         Civil Action No.: 1:20-cv-03952

v.                                                         Judge Rebecca R. Pallmeyer
                                                           Magistrate Judge Jeffrey T. Gilbert
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                     NOTICE OF DISMISSAL

       Plaintiff, CAMELBAK PRODUCTS, LLC, hereby files this Notice of Voluntary

Dismissal as to any remaining Defendants that have not been subject to a prior Order entered by

the Court, including any consent judgment order, final judgment order, or a prior dismissal entered

by the Court. All such Defendants are hereby dismissed without prejudice.

       This terminates the action.

DATED: October 15, 2020                              Respectfully submitted,

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     111 West Jackson Boulevard, Suite 1700
                                                     Chicago, Illinois 60604
                                                     Telephone: 312-675-6079
                                                     E-mail: keith@vogtip.com

                                                     ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03952 Document #: 47 Filed: 10/15/20 Page 2 of 2 PageID #:9417




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 15, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.
                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt




                                                2
